Citation Nr: 0217712	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the 
left knee, claimed as residual of rheumatic fever.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to July 
1942, and from February 1943 to December 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the veteran's 
claim of entitlement to service connection for arthritis 
of the left knee, claimed as residual of rheumatic fever.  
The veteran filed a timely notice of disagreement and the 
RO subsequently provided a statement of the case (SOC).  
In May 2001 the veteran perfected his appeal, and the 
issue has been properly certified to the Board. 

The Board notes that the veteran presented in November 
2001 for a Travel Board hearing before the undersigned 
Member of the Board; a transcript is of record.  


FINDINGS OF FACT

1.  The veteran was diagnosed with rheumatic fever in 
service.  

2.  The preponderance of the competent and probative 
medical evidence of record is against a finding that the 
veteran's current left knee condition is the result of any 
incident or event of active military service, including 
rheumatic fever.  


CONCLUSION OF LAW

The veteran has no current left knee disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, in December 1941, 
the veteran began complaining of a painful left knee.  The 
pain continued and in January 1942 the knee, which was red 
and swollen, was too painful to move.  In April 1942 the 
veteran was diagnosed with rheumatic fever, acute, 
moderately severe, left knee and both wrist joints.  The 
veteran was discharged in July 1942 due to rheumatic fever 
with associated valvular heart disease.  

The veteran was drafted back into service in February 
1943.  The induction examination report is silent for any 
complaint, history of treatment, or diagnosis of a left 
knee condition.  The veteran was afforded a separation 
examination in December 1945.  The examination report 
notes a hearing disorder, a heart disorder, and a history 
of rheumatic fever.  The report is silent for any evidence 
of a left knee abnormality.

In a Statement of Attending Physician dated December 8, 
1947, Dr. J. Brill noted a painful left knee joint, with 
slight swelling and a history of recurrent attacks.  

A Special Examination and Treatment report issued in 
January 1948 indicated that X-rays revealed no evidence of 
bone or joint pathology.  The veteran was afforded a VA 
examination in March 1948.  He reported that his left knee 
occasionally swelled and ached.  Clinical evaluation was 
negative for any evidence of rheumatism at the time of 
examination.

The veteran presented in September 1998 for a VA 
examination of his heart.  At the time, the veteran 
reported bilateral knee pain, which he indicated began 
with the onset of rheumatic fever in service.  The veteran 
complained of knee pain and stiffness.  There were no 
flares noted, and there was no indication that the veteran 
used assistive devices to ambulate.  The examiner noted 
that walking seemed to improve the stiffness and 
discomfort.  However, the veteran indicated that walking 
more than four blocks caused the knees to hurt again.  

Physical examination revealed range of motion from 0 to 
120 degrees bilaterally.  There were no gross deformities 
noted.  The veteran had negative anterior and posterior 
drawer signs, and McMurray's test was negative.  Although 
there was no evidence of effusion, the examiner did note 
significant bilateral crepitus.  The veteran was initially 
diagnosed with chronic knee strain; however, X-rays 
revealed degenerative joint disease.  

The veteran was afforded another VA examination for his 
service-connected valvular heart disease in March 2000 
with Dr. J. Irvin.  He continued to complain of a painful 
left knee.  Dr. Irvin noted the veteran's history of 
rheumatic fever during an initial period of service before 
being drafted for a second in 1943.  According to Dr. 
Irvin, any monarthritis the veteran had in association 
with rheumatic fever would have resolved itself 
completely, since such usually has no residuals.  The 
veteran's gait was normal.  Both knees were notes as 
normal looking.  The veteran had range of motion of the 
left knee from 0 to 90 degrees.  He was diagnosed with 
symptomatic degenerative joint disease of the left knee.  

In October 2000 the veteran submitted a statement in 
support of his claim in which he reported a history of 
left knee pain associated with rheumatic fever in service.  
According to the veteran, he was drafted in February 1943 
and informed the examiners of the conditions of his 
previous discharge.  The veteran indicated that the 
examiners did not believe him and that he therefore 
suffered through basic training.  He stated that he did 
not tell anyone else of his knee pain.  

According to the veteran's statement, his knee began 
hurting continuously approximately 10-15 years before.  He 
complained of instability and swelling.  He further 
alleged that arthritis was incurred during his first 
period of active service and aggravated by the second 
period of service.  

The veteran was provided a VA examination in December 
2000, at which time he reported recurring left knee pain 
and difficulty walking more than three or four blocks.  He 
indicated that his knee intermittently gave out on him.  
Clinical evaluation revealed normal appearing knees 
bilaterally, and range of motion of the left knee from 0 
to 125 degrees with no instability.  

The examiner, Dr. K. Patil, indicated that there were no 
apparent residuals of rheumatic arthritis.  Dr. Patil 
reported that rheumatic arthritis makes a complete 
recovery and is a monophasic disease that should not recur 
or lead to long-term sequelae.  Therefore, Dr. Patil 
concluded that any pathology in the left knee was not 
related to the rheumatic fever in service.  

The veteran was afforded a Travel Board hearing before the 
undersigned Board Member in November 2001.  He continued 
to report suffering from rheumatic fever and left knee 
pain in service and receiving a disability discharge in 
July 1942.  In February 1943 the veteran testified that he 
had been drafted into service and that the examiners did 
not believe his claim regarding his rheumatic fever with 
associated left knee pain and subsequent discharge less 
than a year prior.  He indicated that he was teased for 
continuing to go to sick call due to left knee pain.  He 
stated that he was eventually assigned to a combat unit, 
from which he was ultimately discharged in 1945.  The 
veteran stated that he never reported left knee pain 
again.  

According to the veteran's testimony, he learned to deal 
with his left knee pain.  He indicated that he took over-
the-counter medications as needed.  He denied using hot or 
cold packs, but reported using a cane to ambulate more 
than three or four blocks.  The veteran denied seeking 
treatment for his left knee outside the VA health care 
system.  

In July 2002, the Board determined that there was a need 
to develop further evidence in this case.  The veteran was 
advised that he would be scheduled for additional 
examination.

The veteran was afforded another VA examination in August 
2002.  The examiner indicated that he undertook a complete 
review of the veteran's claims folder, including that 
examiner's previous March 2000 opinion, and Dr. Patil's 
December 2000 opinion.  The current examiner, Dr. Irvin, 
opined that the veteran suffered a migratory polyarthritis 
which included the left knee joint in service, due to 
rheumatic fever.  He went on to state that the veteran 
currently suffers from osteoarthritis of the left knee 
joint, which is not in any way related to the migratory 
polyarthritis and rheumatic fever he suffered in service.  
According to Dr. Irvin, the arthritis of rheumatic fever 
"heals up completely without any chronic residuals and is 
not a predisposing factor for osteoarthritis."  In the 
absence of any injury to the left knee in service, the 
examiner opined that the veteran's current osteoarthritis 
was not present during his service.  He further opined 
that any arthritis due to rheumatic fever during the 
veteran's first period of service would have completely 
healed, and would not have been aggravated by any combat 
experiences during his second period of active service.  

II.  Analysis

A.  Preliminary Matters

During the course of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, 
concerning the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence and the SOC provided by the RO in May and 
August 2001, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claim.  More specifically, in the August 
2001 letter, the RO advised the veteran that he needed to 
do demonstrate that he has a current left knee condition 
that is attributable to service, and indicated that VA 
would request and secure medical treatment records and/or 
medical opinions as necessary to support his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In addition, during his Travel Board hearing the 
undersigned Board Member specifically asked the veteran 
whether he received treatment for his left knee condition 
outside the VA system.  The veteran indicated that he had 
not.  In fact, the veteran specifically stated that he had 
neither complained of nor received treatment for his left 
knee since service other than at VA.  

The Board notes that, following the additional development 
ordered in July 2002, the veteran and his representative 
were afforded an opportunity to respond and offer 
additional evidence in support of his claim.  No 
additional evidence has been submitted.  However, in 
November 2002 the Board received the Appellant's 
Supplemental Brief, which reasserted contentions 
previously made.

Therefore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal. 

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. 
§ 5107(b)).

B.  Discussion

Applicable laws and regulations provide that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In the present case, the veteran complained of left knee 
pain during his first period of service, in 1941-42.  He 
was diagnosed with rheumatic fever and subsequently 
discharged.  The veteran's February 1943 induction 
examination does not indicate any left knee disability.  
The veteran was afforded a separation examination in 
December 1945, which indicated a hearing condition due to 
an explosion in combat and a heart condition due to his 
previously diagnosed rheumatic fever.  There was no 
mention of any residuals of the veteran's left knee 
condition, and his musculoskeletal system was reported as 
negative for any defects.  

That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

Under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" disability when: (1) a chronic 
disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; 
or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In December 1947, Dr. Brill indicated a painful left knee 
joint with swelling and a history of recurrent attacks.  
There is no evidence of any additional complaint, 
treatment, or diagnosis of a left knee condition until 
September 1998, almost 51 years later.  By the veteran's 
own account, he never reported or sought treatment for any 
left knee disorder over those years.  

Additionally, Drs. Irvin and Patil concluded in three 
separate examinations that there was no evidence of 
residuals from rheumatic arthritis.  Both doctors opined 
that rheumatic arthritis is a monophasic disease that does 
not generally recur or lead to long term residuals.  

The Board acknowledges the veteran's contention that he 
has had continuous left knee pain since 1942.  The veteran 
is certainly competent to offer evidence as to symptoms, 
including left knee pain, swelling, and instability.  
However, it is well settled that, as a layperson, the 
veteran is not competent to proffer evidence that requires 
medical knowledge, such as etiology.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The competent evidence of record is not in relative 
equipoise.  Therefore, and for the reasons discussed 
above, the Board finds that the veteran's current 
arthritis of the left knee was not incurred in service.  

Alternatively, the veteran contends that left knee 
arthritis was aggravated by his second period of active 
service.  However, a veteran will be considered to have 
been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, 
or disorders noted at entrance into service, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2002).  

In the present case, despite the diagnosis of rheumatic 
arthritis of the left knee in 1942 before he left service 
for the first time, the veteran's February 1943 induction 
examination was silent for any left knee abnormality.  In 
addition, as noted above, his final service separation 
examination identified only hearing and heart conditions.  
Although the examination report also indicated a history 
of rheumatic fever, there was no mention of any left knee 
disorder.  Furthermore, the veteran did not complain of 
left knee pain for more than 50 years after separation.  
More specifically, after being discharged in 1942 there is 
no evidence of any complaint, treatment, or diagnoses of a 
left knee condition until 2000.  See 38 C.F.R. § 3.303(b); 
see also Savage, supra.  

Therefore the Board finds that the veteran's current left 
knee condition was not aggravated by service.  


ORDER

Service connection for arthritis of the left knee, claimed 
as residual of rheumatic fever, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

